Opinion issued December 29, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00676–CV




DANIEL RAYHAAN ALI, Appellant

V.

DOUGLAS DRETKE, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 31,919




MEMORANDUM OPINIONAppellant Daniel Rayhaaon Ali brought suit alleging, among other things,
violation of a federal constitutional right to freely exercise his religion and to equal
protection under the law.  On March 23, 2005, the trial court dismissed appellant’s
suit as frivolous.  Appellant filed no postjudgment motions, and filed his notice of
appeal on July 7, 2005.  After being notified that this appeal was subject to dismissal
for want of jurisdiction, appellant did not adequately respond.  See Tex. R. App. P.
42.3(a) (allowing involuntary dismissal of case);Tex. R. App. P. 26.1 (requiring notice
of appeal to be filed within 30 days after the judgment is signed); Tex. R. Civ. P.
306a(5) (to extend the appellate deadlines due to lack of notice of judgment being
appealed, party affected is required to prove in the trial court on signed motion and
notice, the date on which the party or his attorney first either received such notice or
acquired actual knowledge of the signing, whichever occurred first).
          The appeal is dismissed for want of jurisdiction. 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.